Hon. George H. .Sheppard                    Opinion No. O-2176
Comptroller  of .Public Accounts            Ret Article  7047,          suly   ‘
Austin, Texas                               2 Revised Civil
                                            SCatutes.
Dear Mr. Shepparar
            We beg to acknowledge receipt   of your letter. Of
April 4, 1940,‘requesting    an opinion from this department
as follows,  to-wit8
              “This Department has been asked ,for an
       opinion as to whether or not a person sollcit-
       lng orders and delivering     patent medicine from
       house to house in his home town or city ana
       not outside the town or city limits      of such
       city would come within the definition       of an8
       be subject to the tax as a traveling       vendor un-
       der Article   7047, Subdivision    2, Revised Civil
       Statutes.
              “The question presented      appears to be a
       question    of whether such person would be con-
       sidered as a traveling     person when he confines
       his solicitations     and deliveries     to the limits
       of his home town.
                *Will you kindly advise me whether     suah
       person    would be subject to the tax.”
                Subdivision 2 of Article  7047$ Vernon’s        Civil
Stiatutes,      cited by you, reads as follows8
               llKcom every traveling  person selling   patent
       or other medicines,      fifty dollars,   and no travel-
       ing person shall so sell until        said tax is so.
       paid.      This tax shall not apply to commercial
       travelers,     drummers, or salesmen making sales or
       soliciting     trade for merchants engaged in the sale
       of drugs or medi~cines by wholesaleoN
             Your inquiry   involves   construction     of this statute,
and the construction      of the statute    involves    in turn the mean-
ing of the term “traveling       person” selling     paterit or other
medicine s .
                                                                                         .. -



Hon. George H. Sheppard         - page 2

             The construction        involves         further    the nature    of
the thing    taxecl.
            The term wtravellng       person” is not one of fixed
meaning.    ~There is latitude     for construction.     The sense In
which It Is used by the Legislature           determines Its meaning
in any ‘statute.,    In asaertaining      that sense the entire   con-
text of the statute,      the end sought to be attained/and        the
associated   words in the Act, will be looked to.
               ~From a consideration          of the ~statute    It is obvious
 the purpose of the Legislature               was to tax those merchants,
 vendors,      physicians      and peddlers who carry on their business
 from, place to ,place other than in or’ at its established
 place or ,headquarters.             Such manner of business        is the oppo-
 site of having,a          definite,     fixed place of business.         It
 therefore      follows that the extent,           the distance     or the fre-
 quency of the traveling             has nothing to do with the~question.
.These are mere differences              of degree and not of kind.          Thus,
 a merchant or vendor’of             patent~medlclnes,      or a clock ped-
 dler’.carrles       onhls     business     by going from place to place
 other than an established              place of business;      he Is a trav-
 eling merchant,         vendor or peddler,, as the case may be, wheth-
 er his trips        take him beyond the limits          of his own town
 city,    precinct     nor county or not.         (Andrews vs. White, 33 Me.
3881.~
           We ,eocordingly     ad,vise you that a               person soliciting
~oraers and delivering     patent medicine from                 house to house in
 his home town or city,     and not outside the                  ,town or city lim-
 its, would come within the statutes       and be               subject  to the tax.
            We think this is         true whether the vendor Is               selling
his   own medicines  or those        of another on consignment.
             We have not found another statute      identical      with
our own     and the decisions  construing  different      statutes      are
of littie    value, except by way of analogy.
              The case of L. B. Price Co. vs. City of Atlanta,
31 6.E. 619 distinguishes     between “traveling   salesmene and
‘lcanvassers.n     The one makes sales,  whereas the other soli-
tits   orders and sends them to the house which makes the sales.
           Martin vs. Town of Rosedale, 29 N.R. 41d, defines
the term *ItravelIng peddler”; showing that he Is in legal ef-
feet a salesman on his own and not a mer(r agent or canvasser.
              P,egues,’ Tax Collector,          vs.    Ray,, 23, so.   904, cleclaresr
Hon. George H. Sheppard - page 3


           “A traveling  vendor then is one who carries
     about with him the articles    of merchandise which
     he sells;   that is to say, the identical   merchan-
     dlze he sells he has with him and delivers      at
     the time of sale.    His vocation is quite dlffer-
     ent from that of the drummer, who carries      only
     samples of his wares as sxhiblts,     and takes or-
     ders for the future delivery    of merchandise of
     their kind and quality,    or of similar kind and
     quality.”
              These definitions    and distinctiOns,    however, are
of little     value In the present inquiry,      since, as we have
shown, our statutes contemplate a tax upon the traveling
vendor, whether engaged in selling his own medicines,              or
those of another, upon an agency or consignment, where such
sale Is one of retail.        This is made clear by the provision
of subdivision      2 that “this tax shall not apply to commer-
cial travelers,      drummers, or salesmen maklng sales or soli-
citing trade for merchants engaged in the sale of drugs or
medicines by wholesa1e.n         The exemption of such sales or
solicitations                       s exclusive    as to exemptions,
since it is t                       e of statutory    construction
that exemptions are strictly        construed and may not be en-
larged by construction.         The effeot of exemption sales and
solicitations      by wholesale is to leave within the statute
of taxes solicitations       and sales at retail     by merchants en-
gaged in the sale of drugs or medicine.            Their business
must be carrier      on at their established     stores or places of
buslne ss.
              Trusting this   will   have answered your questions
satisfactorily,      we are
                                       Very truly yours
                                       ATTORNEY  GENERALOF TEXAS
                                       By /s/ Ocie Speer
                                       Ocie Speer, Assistant
APPROVED  APR 16, 1940
/s/ Gerald C. Mann
ATTORNEY  GENERAL OF TEXAG
~APPROVED:
        OPINIONCOMMIITEE
BY:     BWB, CHAIRMAN
OS-E&wb